Exhibit 10.3
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES
LAWS.  THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE DISPOSED
OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN EXEMPTION UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS.


VOID AFTER 5:00 P.M., NEW YORK, NEW YORK TIME, ON THE EXPIRATION DATE (AS
DEFINED BELOW).
 

 Date of Issuance:  February 12, 2009
Number of Shares:  30,000,000

 


WARRANT TO PURCHASE
SHARES OF CLASS A COMMON STOCK OF
DELTATHREE, INC.




This certifies that, for value received, D4 Holdings, LLC, a Delaware limited
liability company, and its permitted assigns or successors in interest (the
“Holder”), is entitled to purchase from deltathree, Inc., a Delaware corporation
(the “Company”), subject to the terms and conditions hereof, at any time on or
after the date of this Warrant and before 5:00 P.M., New York, New York time on
the date which is ten (10) years after the date hereof (the “Expiration Date”),
that number of fully paid and non-assessable shares of the Company’s Class A
common stock, par value $0.001 (the “Common Stock”), as set forth in and subject
to the limitations of Section 2 hereof.


This Warrant is issued by the Company pursuant to the terms and conditions of
that certain Securities Purchase Agreement, dated as of February 10, 2009, by
and between the Company and the Holder (the “Purchase Agreement”).


1. Definitions.  As used in this Warrant, the following terms shall have the
meanings set forth below:
 
(a) “Affiliate” means any person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control
with, a person, as such terms are used and construed under Rule 144 promulgated
under the Securities Act.
 
(b) “Exercise Price” means $0.04 per share (as the same may be adjusted from
time to time pursuant to the terms of this Warrant).
 
(c) “Fair Market Value” means, on any particular date (a) if the Common Stock is
then traded on a securities exchange, the average of the closing prices of such
Common Stock on such exchange over the five trading day period ending on such
date, (b) if the Common Stock is then regularly traded over-the-counter, the
average of the closing sale prices or secondarily the closing bid of such Common
Stock over the five trading day period ending on such date, or (c) if there is
no active public trading market for the Common Stock, the fair market value of
one share of the Warrant Shares as determined in good faith by the Board of
Directors of the Company.
 
(d) “Person” (whether or not capitalized) means an individual, entity,
partnership, limited liability company, corporation, association, trust, joint
venture, unincorporated organization or any other form of entity not
specifically listed herein, and any government, governmental department or
agency or political subdivision thereof.
 
(e) “Securities Act” means the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated thereunder.
 
(f) “Warrant” means this Warrant and all stock purchase warrants issued in
exchange therefor pursuant to the terms thereof.
 
(g) “Warrant Shares” means the shares of Common Stock issuable upon exercise of
this Warrant.
 

--------------------------------------------------------------------------------


 
2. Exercise of Warrant.
 
(a) Number of Shares Underlying Warrant.  This Warrant shall be exercisable for
up to 30,000,000 shares of Common Stock, as adjusted from time to time pursuant
to the terms of this Warrant.
 
(b) Exercisability of Warrant.  The Holder may exercise the purchase rights
represented by this Warrant, in whole or in part, at any time, from time to time
on or after the date that is thirty (30) days following the date of this
Warrant, and before 5:00 P.M. New York, New York time, on the Expiration Date
(the “Exercise Period”).
 
(c) Exercise Procedure.
 
(i) The purchase rights represented by this Warrant may be exercised by the
Holder, in whole or in part, by delivery of a notice of exercise in the form set
forth on the last page hereof (the “Exercise Notice”) at the principal office of
the Company, and by the payment to the Company of the aggregate Exercise Price
(in accordance with the next sentence) in an amount equal to the Exercise Price
per share multiplied by the number of Warrant Shares then being purchased.  The
aggregate purchase price for Warrant Shares being purchased hereunder pursuant
to such exercise may be paid either (A) by cash or wire transfer of immediately
available funds, (B) by cancellation of indebtedness, or (C) any combination of
the foregoing.
 
(ii) No fractional shares arising out of the above formula for determining the
number of shares to be issued to the Holder shall be issued, and the Company
shall in lieu thereof make payment to the Holder of cash in the amount of such
fraction multiplied by the Fair Market Value of one (1) share of the Warrant
Shares on the date of exercise.
 
(iii) In the event of any exercise of the rights represented by this Warrant,
certificates for the Warrant Shares so purchased shall be delivered to the
Holder as soon as practicable and, unless this Warrant has been fully exercised
or has expired, a new Warrant representing the portion of the Warrant Shares, if
any, with respect to which this Warrant shall not then have been exercised shall
also be issued to the Holder as soon as practicable.  Such exercise shall be
deemed to have been made immediately prior to the close of business on the date
the Holder delivers the Exercise Notice with respect to such exercise.   The
Person or Persons entitled to receive the Warrant Shares shall be treated for
all purposes as the record holder of such Warrant Shares as of such date.
 
(iv) The issuance of certificates for Warrant Shares upon exercise of this
Warrant will be made without charge to the Holder for any issuance tax in
respect thereof or any other cost incurred by the Company in connection with
such exercise.
 
3. Reservation of Warrant Shares; Stock Fully Paid.  During the Exercise Period,
the Company shall reserve and keep available for issuance upon the exercise of
the Warrant such number of its authorized but unissued shares of Common Stock as
will be sufficient to permit the exercise in full of all outstanding
Warrants.  The Warrant Shares, upon issuance in accordance with the terms of
this Warrant, will be validly issued, fully paid and nonassessable, and free
from all taxes, liens and charges with respect to the issuance thereof.
 
4. No Voting Rights; Limitations of Liability.  This Warrant will not entitle
the Holder to any voting rights or other rights as a shareholder of the
Company.  No provision of this Warrant, in the absence of affirmative action by
the Holder to purchase Warrant Shares, and no enumeration in this Warrant of the
rights or privileges of the Holder, will give rise to any liability of such
Holder as a stockholder of the Company.
 
5. Restrictions on Transfer.
 
(a) The Holder agrees that the Holder will not transfer, sell or otherwise
dispose of this Warrant without the express consent of the Company in its
reasonable discretion.  Notwithstanding the foregoing, the Holder may transfer
all or any portion of this Warrant to an affiliate (as such term is defined in
Rule 405 promulgated under the Securities Act) of the Holder.
 
(b) The Holder agrees not to sell, pledge, distribute, offer for sale, transfer
or otherwise dispose of this Warrant or any Warrant Shares issued upon its
exercise except under circumstances which will not result in a violation of the
Securities Act.  Upon exercise of this Warrant, the Holder shall confirm in
writing, by executing the form attached hereto, that the securities purchased
thereby are being acquired for investment solely for the Holder’s own account
and not as a nominee for any other person, and not with a view toward
distribution or resale.
 
(c) The certificates representing the Warrant Shares shall have affixed thereto
a legend in substantially the following form, in addition to other legends
required by applicable state law:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES
LAWS.  THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE DISPOSED
OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN EXEMPTION UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS.
 

--------------------------------------------------------------------------------


 
(d) With respect to any offer, sale or other disposition of this Warrant or any
Warrant Shares, the Holder agrees to give written notice to the Company prior
thereto, describing briefly the manner thereof together with a written opinion
of the Holder’s counsel, if reasonably requested by the Company, to the effect
that such offer, sale or other disposition of this Warrant or such Warrant
Shares may be effected without registration under the Securities Act or
qualification under any applicable state securities laws, and indicating whether
or not under the Securities Act certificates for this Warrant or such Warrant
Shares, as the case may be, to be sold or otherwise disposed of require any
restrictive legend as to applicable restrictions on transferability in order to
insure compliance with the Securities Act.  If the Company shall consent to the
transfer of this Warrant or such Warrant Shares, then each certificate
representing this Warrant or the Warrant Shares thus transferred (except a
transfer pursuant to Rule 144) shall bear a legend as to the applicable
restrictions on transferability in order to insure compliance with the
Securities Act, unless in the aforesaid reasonably satisfactory opinion of
counsel for the Holder or the security holder, as the case may be, such legend
is not necessary in order to insure compliance with the Securities Act.  The
Company may issue stop transfer instructions to its transfer agent in connection
with such restrictions.
 
6. Miscellaneous.
 
(a) Amendment and Waiver.  Except as otherwise provided herein, the provisions
of this Warrant may be amended only if the Company has obtained the prior
written consent of the Holder.
 
(b) Notices.  Any notices required to be sent to the Holder will be delivered to
the address set forth below.  Any notices required to be sent to the Company
will be delivered to the principal office of the Company as set forth on the
signature page hereto.  Any party may change the address to which correspondence
to it is to be addressed by written notification as provided herein.  All
notices required or permitted hereunder, to be effective, shall be in writing
and shall be deemed effectively given: (i) when sent by confirmed facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day, (ii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (iii) one (1)
business day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.
 
If to the Holder, to:


D4 Holdings, LLC
349-L Copperfield Blvd., #407
Concord, NC 28025
Attention: Robert Stevanovski, Manager
Facsimile:  704.260.3304


With a copy to (which shall not constitute notice):


Bingham McCutchen LLP
2020 K Street, NW
Washington, DC 20006
Attention:  Andrew M. Ray, Esquire
Facsimile:  202.373.6452


(c) Descriptive Headings; Pronouns.  The descriptive headings of the paragraphs
of this Warrant are inserted for convenience only and do not constitute a part
of this Warrant.  All pronouns or any variation thereof shall be deemed to refer
to the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, entity or entities may require.
 
(d) Governing Law.  This Warrant shall be governed by and construed in
accordance with the internal and substantive laws of the State of Delaware and
without regard to any conflicts of laws concepts which would apply the
substantive law of some other jurisdiction.
 
(e) Successors and Assigns.  Subject to Section 5, the provisions of this
Warrant shall be binding upon, and inure to the benefit of, the respective
successors and assigns of the parties hereto.
 
(f) Severability.  In the event that any one or more of the provisions of this
Warrant shall for any reason be held to be invalid, illegal or unenforceable, in
whole or in part or in any respect, or in the event that any one or more of the
provisions of this Warrant operate or would prospectively operate to invalidate
this Warrant, then and in any such event, such provision(s) only shall be deemed
null and void and shall not affect any other provision of this Warrant and the
remaining provisions of this Warrant shall remain operative and in full force
and effect and in no way shall be affected, prejudiced, or disturbed thereby.
 

--------------------------------------------------------------------------------


 
(g) Waiver of Jury Trial.  EACH OF THE COMPANY AND THE HOLDER WAIVES ALL RIGHTS
TO TRIAL BY JURY OF ANY SUITS, CLAIMS, COUNTERCLAIMS, AND ACTIONS OF ANY KIND
ARISING UNDER OR RELATING TO THIS AGREEMENT.  EACH OF THE COMPANY AND THE HOLDER
ACKNOWLEDGES THAT THIS IS A WAIVER OF A LEGAL RIGHT AND REPRESENTS TO THE OTHER
THAT THIS WAIVER IS MADE KNOWINGLY AND VOLUNTARILY.  THE COMPANY AND THE HOLDER
EACH AGREE THAT ALL SUCH SUITS, CLAIMS, COUNTERCLAIMS, AND ACTIONS SHALL BE
TRIED BEFORE A JUDGE OF A COURT OF COMPETENT JURISDICTION, WITHOUT A JURY.
 
(h) Adjustments.
 
(i) If at any time after the date hereof there is any change in the outstanding
shares of capital stock of the Company by reason of stock dividends, splits,
recapitalizations, reclassifications, combinations or exchanges of shares,
separations, reorganizations, liquidations, or the like, the number and class of
shares available under this Warrant in the aggregate and the Exercise Price, as
applicable, shall be correspondingly adjusted to give the Holder, on exercise
for the same aggregate Exercise Price, the total number, class, and kind of
shares as the Holder would have owned had the Warrant been exercised prior to
the event and had the Holder continued to hold such shares until after the event
requiring adjustment.  The form of this Warrant need not be changed because of
any adjustment in the number of Warrant Shares subject to this Warrant.
 
(ii) In case of any reclassification or change of outstanding securities of the
class and series issuable upon exercise of this Warrant (other than a change in
par value, or from par value to no par value, or from no par value to par value,
or as a result of a subdivision or combination), or in case of any consolidation
or merger of the Company with or into a continuing corporation (other than a
merger with another corporation in which the Company is a continuing corporation
and which does not result in any reclassification or change of outstanding
securities issuable upon exercise of this Warrant), or in case of a sale of all
or substantially all of the assets of the Company, unless this Warrant shall
have been exercised or terminated in accordance with its terms, the Company, or
such successor or purchasing corporation, shall execute a new Warrant, which
provides that the Holder shall have the right to exercise such new Warrant and
procure upon such exercise in lieu of each Warrant Share theretofore issuable
upon exercise of this Warrant the kind and amount of shares of stock, other
securities, money and property receivable upon such reclassification, change,
merger or transfer by a holder of one share of the type of security issuable
upon exercise of this Warrant.  Such new Warrant shall provide for adjustments
which shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Section 6(h).  The provisions of this Section 6(h)(ii)
shall similarly apply to successive reclassifications, changes, mergers or
transfers.
 
(iii) If at any time after the date hereof any change occurs in the outstanding
capital stock of the Company or any other event occurs as to which the other
provisions of this Section 6(h) are not strictly applicable or if strictly
applicable would not protect the purchase rights of the Holder in accordance
with such provisions, then the independent members of the Board of Directors of
the Company (which members shall not be Affiliates of the Holder) shall, in
their reasonable good faith judgment, make an adjustment in the number and class
of shares available under the Warrant, the Exercise Price or the application of
such provisions, as applicable, so as to protect such purchase rights as
aforesaid.  The adjustment shall be such as to give the Holder upon exercise for
the same aggregate Exercise Price the total number, class and kind of shares as
the Holder would have owned had this Warrant been exercised prior to the event
and had the Holder continued to hold such shares until after the event requiring
adjustment.
 
(iv) Whenever the Exercise Price shall be adjusted pursuant to this Section
6(h), the Company shall issue a certificate signed by its chief financial
officer or other executive officer setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the Exercise Price (and, if
applicable, the number and type of security for which the Warrant may be
exercised) after giving effect to such adjustment, and shall cause copies of
such certificate to be mailed (by first class mail, postage prepaid) to the
Holder.
 
[Signature page follows]
 
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of date first written above.


DELTATHREE, INC.




By:        /s/ Efraim Baruch                  
Name:   Efraim Baruch
Title:     Chief Executive Officer


Address:


419 Lafayette Street
New York, NY 10003
Attention: Peter Friedman
Facsimile:  212.500.4888
 

--------------------------------------------------------------------------------


 
NOTICE OF EXERCISE


 
TO:
DELTATHREE, INC.



1.           The undersigned hereby elects to purchase __________ shares of
Class A common stock, par value $0.001 (the “Common Stock”), of deltathree, Inc.
(the “Company”) pursuant to the terms of that certain Warrant issued by the
Company to D4 Holdings, LLC as of ________ __, 2009, and tenders herewith
payment of the purchase price of such shares in full, together with all
applicable transfer taxes, if any, in accordance with the election set forth in
paragraph 2 below.


2.           Manner of Exercise.  The undersigned Holder elects to exercise the
Warrant for such shares of Common Stock in the following manner:


   Cash Exercise.  The undersigned tenders herewith payment of the aggregate
Exercise Price for the Common Stock in full in the form of cash or wire transfer
of immediately available funds.


   Cancellation of Indebtedness.  The undersigned hereby elects to exercise
this Warrant by means of cancellation of outstanding indebtedness of the
Company, by delivery to the Company of instruments or certificates, duly
endorsed for transfer, evidencing debt securities of the Company having a value
equal to the aggregate Exercise Price of the Common Stock.


3.           Please issue a certificate or certificates representing said
securities in the name of the undersigned or in such other name as is specified
below:


________________________________
(Name)

 
________________________________


________________________________
(Address)


4.           The undersigned represents that the aforesaid shares of Common
Stock are being acquired for the account of the undersigned for investment and
not with a view to, or for resale in connection with, the distribution thereof,
and that the undersigned has no present intention of distributing or reselling
such shares in violation of applicable securities laws.




           ______________________________
(Signature)
__________________________
(Date)

